                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


SUSAN ROCKWELL,

         Plaintiff,
v.                                                        No. 18-CV-0722-KG/SMV

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

         Defendant.


     ORDER GRANTING PLAINTIFF’S FOURTH MOTION TO EXTEND DISCOVERY
                 DEADLINE AND ALL PRETRIAL DEADLINES

       THIS MATTER having come before the Court on the parties’ Plaintiff’s Fourth Motion to

Extend Discovery Deadline and All Pretrial Deadlines, the Court having reviewed the pleadings

and being otherwise fully advised, finds that the Motion is well-taken, and is HEREBY

GRANTED.

         IT IS THEREFORE ORDERED that the Stipulated Order of July 26, 2019 Doc 38, is

amended, based on the agreement of the parties as follows:

      (a) Discovery to be complete by March 23, 2020.

      (b) Motions relating to discovery filed by April 15, 2020

      (c) Pretrial motions other than discovery motions by April 20, 2020.

      (d) Proposed Pretrial Order due from the Plaintiff to the Defendant by April 15, 2020

      (e) Proposed Pretrial Order due from Defendant to Court by April 29, 2020

         IT IS SO ORDERED.


                                       ________________________________________________
                                       UNITED STATES DISTRICT MAGISTRATE JUDGE
Submitted by,

LOVETT LAW FIRM

By:    /s/ Robert L. Lovett
      Robert L. Lovett
      619 Arizona Avenue
      El Paso, TX 79902
      915-757-9999
      rlovett@lovettlawfirm.com

Approved by:

STIFF, KEITH & GARCIA, LLC



By:   /s/ approved via e-mail on 11/26/2019
      John S. Stiff, Esq.
      Julia Y. Mares, Esq.
      400 Gold Avenue, SW, Suite 1300
      Albuquerque, New Mexico 87102
      (505) 243-5755
      jstiff@stifflaw.com
      juliaymares@stifflaw.com
      Attorneys for Defendant




                                              2
